UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2203


SUSAN MATOUSEK,

                    Plaintiff - Appellant,

             v.

APPLE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00500-RAJ-LRL)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded with instructions by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Neal Matousek seeks to appeal the district court’s order dismissing her

complaint under 28 U.S.C. § 1915(e)(2) (2012) without prejudice as frivolous and for

failure to state a claim. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545-47 (1949). Because it is possible that Matousek could cure defects in her

complaint through amendment, the order she seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 623-25, 628-30 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers

Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the

appeal for lack of jurisdiction and remand the case to the district court with instructions

to allow Matousek to file an amended complaint. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                 DISMISSED AND REMANDED WITH INSTRUCTIONS




                                            2